Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claims 1-7, 9 and 22-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2012/0263059 A1).
 	Regarding claims 1 and 25, Kim teaches a method for managing access of a User Equipment (UE) to a wireless network via unlicensed spectrum (see [0033], “which indicates a time taken to scan all of 11 channels in a 2.4 GHz broadband that is mainly used by the mobile terminal” reads on Applicant’s “unlicensed spectrum”.  For details, see Applicant’s Specification, [0003], which discloses “operating in unlicensed spectrum, such as those networks operating in the 2.4 GHz and/or other frequencies of unlicensed spectrum”), the method comprising: 
            receiving, at the UE via the unlicensed spectrum (also see [0033], “which indicates a time taken to scan all of 11 channels in a 2.4 GHz broadband that is mainly used by the mobile terminal” and see [0036], “the mobile terminal performs the scanning”.  In order for the UE/mobile terminal to “scan” for the signal that transmitting by the cell, the UE/mobile terminal must “receiving, at the UE” the transmitting signal, or see “transmitting by the cell” as recited in claim 10), 
 	a first signal generated by a first cell of the wireless network (also see [0033], “which indicates a time taken to scan all of 11 channels in a 2.4 GHz broadband that is mainly used by the mobile terminal”.  In order to “scan” for the signal, a signal must be generated/emitted.  In addition, see Fig.1 and Fig.2 for “a signal generated by a first cell”.  Note that each AP/access point/base station of Kim creates a cell),
            the first signal including an indication of a respective presence of one or more uplink access constraints of the first cell (see [0036], “the mobile terminal performs the scanning operation so as to search for the wireless network via a process described with referenced to FIG. 1. When information regarding base stations of adjacent wireless networks is obtained after the scanning operation is ended, the mobile terminal selects an optimal base station according to specific standards including a signal strength, an available bandwidth, or the like of the searched base stations, and performs a specific process for an access. Here, the access to the base station is performed according to protocols defined in the wireless network standard used by the mobile terminal”.  In this case, Kim’s “information” reads on Applicant’s “an indication”, and Kim’s “available” reads on Applicant’s “presence”.  Note that, the “or” recited in claims means “only one in two”, and the Examiner is required to select only one limitation to make a rejection), and 
 	the one or more uplink access constraints corresponding to at least ONE of: 
          a threshold distance of UEs from the first cell, or 
 	uplink interference detected by the first cell in a spatial direction corresponding to the UE (also see [0036], “the mobile terminal performs the scanning operation so as to search for the wireless network via a process described with referenced to FIG. 1. When information regarding base stations of adjacent wireless networks is obtained after the scanning operation is ended, the mobile terminal selects an optimal base station according to specific standards including a signal strength, an available bandwidth, or the like of the searched base stations, and performs a specific process for an access. Here, the access to the base station is performed according to protocols defined in the wireless network standard used by the mobile terminal”.  In this case, Kim’s “a signal strength” reads on Applicant’s “interference”, and see Kim, [0005], “mobile terminal such as smart phones, tablet personal computers (PCs), or the like, many access points or base stations have been deployed in limited areas such as university campuses, offices, airports, stores in urban areas, or the like” reads on Applicant’s “uplink access” when mobile terminal on-board an aircraft.  For details, see Applicant’s Specification, [0019], “Additionally, in scenario 100, two User Equipment(s) (UEs) 110, 112 (which in the scenario 100 are depicted as being two aircraft 110, 112) are located within the service air span or air space of cell site 102”, and see [0059], “techniques described may easily be applied to UEs which are personal electronic devices (e.g., laptops, smart devices, tablets, etc.)”.  Note that, the “or” recited in claims means “only one in two”, and the Examiner is required to select only one limitation to make a rejection); 
            first determining, by the UE, that the UE does not meet at least one of the one or more uplink access constraints, and based on the first determination (Note that this claimed limitation is under/follow by “at least ONE of:” means “only one” (NOT all) claimed limitation.  Therefore, the Examiner is NOT required to response to this claimed limitation): 
           processing, by the UE, a second signal generated by the first cell after a duration of time has elapsed, the second signal including an update to the indication of the respective presence of the one or more uplink access constraints Note that this claimed limitation is under/follow by “at least ONE of:” means “only one” (NOT all) claimed limitation.  Therefore, the Examiner is NOT required to response to this claimed limitation; and 
           second determining, by the UE, that the UE meets all present uplink access constraints indicated by the update (also see [0036], “the mobile terminal performs the scanning operation so as to search for the wireless network via a process described with referenced to FIG. 1. When information regarding base stations of adjacent wireless networks is obtained after the scanning operation is ended, the mobile terminal selects an optimal base station according to specific standards including a signal strength, an available bandwidth, or the like of the searched base stations, and performs a specific process for an access. Here, the access to the base station is performed according to protocols defined in the wireless network standard used by the mobile terminal”); 
           selecting, by the UE, a serving cell of the wireless network based on the second determination; and connecting, by the UE, to the selected serving cell (also see [0036], “the mobile terminal performs the scanning operation so as to search for the wireless network via a process described with referenced to FIG. 1. When information regarding base stations of adjacent wireless networks is obtained after the scanning operation is ended, the mobile terminal selects an optimal base station according to specific standards including a signal strength, an available bandwidth, or the like of the searched base stations, and performs a specific process for an access. Here, the access to the base station is performed according to protocols defined in the wireless network standard used by the mobile terminal”).
	Regarding claims 2 and 27, Kim teaches the second signal generated by the second cell includes a reference signal broadcasted by the second cell, the reference signal broadcasted by the second cell including a first set of bits utilized by the UE to determine a level of downlink interference corresponding to the second cell and a second set of bits indicative of the respective presence or absence of the one or more uplink access constraints of the second cell (see Fig.1, Fig.2 and Abstract, [0005], [0009], [0011] to [0016], [0032], [0035], [0036], [0040], [0042], [0043], [0045], “a signal strength”).  
 	Regarding claims 3 and 28, Kim teaches a value of at least one of the second set of bits is indicative of the presence of the uplink access constraint corresponding to the threshold distance corresponding to the second cell; the UE is disposed at a distance from the second cell greater than the threshold distance corresponding to the second cell; and selecting the another serving cell includes selecting, based on the value of the at least one of the second bits, the another serving cell from a set of candidate cells excluding the second cell (see [0041], “it is determined that the mobile terminal is further distant from a currently-connected base station by a predefined distance during the predetermined time period t1 through t0”).  
 	Regarding claims 4 and 29, Kim teaches a level of the uplink interference detected by the second cell in the second spatial direction corresponding to the UE is different than the level of downlink interference in the second spatial direction corresponding to the UE; a value of at least one of the second set of bits is indicative of the level of uplink interference detected by the second cell being greater than an uplink interference threshold corresponding to the second cell; and selecting the another serving cell includes selecting, based on the value of the at least one of the second set of bits, the another serving cell from a set of candidate cells excluding the second cell (see Fig.1, Fig.2 and Abstract, [0005], [0009], [0011] to [0016], [0032], [0035], [0036], [0040], [0042], [0043], [0045], “a signal strength”).  
 	Regarding claims 5 and 30, Kim teaches the reference signal broadcasted by the second cell is a synchronization signal, and the second set of bits includes reserve bits which are undesignated bits of the synchronization signal (see Fig.1 and Fig.2 for “synchronization signal” between mobile terminal and access point/base station).  
 	Regarding claims 6 and 31, Kim teaches the second signal indicates the respective presence of the one or more uplink access constraints corresponding to the second cell; the method further comprises third determining, by the UE, that the UE meets the one or more uplink access constraints corresponding to the second cell; and selecting the another serving cell includes selecting, based on the third determination, the second cell to be the another serving cell (also see [0036], “the mobile terminal performs the scanning operation so as to search for the wireless network via a process described with referenced to FIG. 1. When information regarding base stations of adjacent wireless networks is obtained after the scanning operation is ended, the mobile terminal selects an optimal base station according to specific standards including a signal strength, an available bandwidth, or the like of the searched base stations, and performs a specific process for an access. Here, the access to the base station is performed according to protocols defined in the wireless network standard used by the mobile terminal”.  In addition, see Kim, [0005], “mobile terminal such as smart phones, tablet personal computers (PCs), or the like, many access points or base stations have been deployed in limited areas such as university campuses, offices, airports, stores in urban areas, or the like” reads on Applicant’s “uplink access” when mobile terminal on-board an aircraft.  For details, see Applicant’s Specification, [0019], “Additionally, in scenario 100, two User Equipment(s) (UEs) 110, 112 (which in the scenario 100 are depicted as being two aircraft 110, 112) are located within the service air span or air space of cell site 102”, and see [0059], “techniques described may easily be applied to UEs which are personal electronic devices (e.g., laptops, smart devices, tablets, etc.)”).
	Regarding claims 7 and 32, Kim teaches further comprising determining, by the UE, a level of downlink interference corresponding to the second cell based on the received second signal generated by the second cell; and wherein selecting the second cell to be the another serving cell is further based on the level of downlink interference determined based on the received second signal (see Fig.1, Fig.2 and Abstract, [0005], [0009], [0011] to [0016], [0032], [0035], [0036], [0040], [0042], [0043], [0045], “a signal strength”).  
 	Regarding claims 9 and 33, Kim teaches the UE is an in-flight aircraft and the wireless network is an in-flight connectivity wireless network (see Fig.1, Fig.2 for wireless network, and see [0005], “mobile terminal such as smart phones, tablet personal computers (PCs), or the like, many access points or base stations have been deployed in limited areas such as university campuses, offices, airports, stores in urban areas, or the like” reads on Applicant’s “uplink access” when mobile terminal on-board an aircraft.  Note that Kim’s “smart phones, tablet personal computers (PCs)” can be onboard.  For details, see Applicant’s Specification, [0019], “Additionally, in scenario 100, two User Equipment(s) (UEs) 110, 112 (which in the scenario 100 are depicted as being two aircraft 110, 112) are located within the service air span or air space of cell site 102”, and see [0059], “techniques described may easily be applied to UEs which are personal electronic devices (e.g., laptops, smart devices, tablets, etc.)”).  
   	Regarding claims 22 and 26, Kim teaches the indication is a first indication, the serving cell is a first serving cell, the spatial direction is a first spatial direction, and the method further comprises: selecting, by the UE, another serving cell of the wireless network based on a second indication of a respective presence or absence of one or more uplink access constraints of a second cell of the wireless network, the second indication included in a second signal generated by the second cell and received by the UE via the unlicensed spectrum cell (see Fig.1, Fig.2, and see [0005], “mobile terminal such as smart phones, tablet personal computers (PCs), or the like, many access points or base stations have been deployed in limited areas such as university campuses, offices, airports, stores in urban areas, or the like” reads on Applicant’s “uplink access” when mobile terminal on-board an aircraft.  Note that Kim’s “smart phones, tablet personal computers (PCs)” can be onboard.  For details, see Applicant’s Specification, [0019], “Additionally, in scenario 100, two User Equipment(s) (UEs) 110, 112 (which in the scenario 100 are depicted as being two aircraft 110, 112) are located within the service air span or air space of cell site 102”, and see [0059], “techniques described may easily be applied to UEs which are personal electronic devices (e.g., laptops, smart devices, tablets, etc.)”), and the one or more uplink access constraints of the second cell corresponding to at least one of: a threshold distance of UEs from the second cell, or uplink interference detected by the second cell in a second spatial direction corresponding to the UE; and connecting, by the UE, to the selected, another serving cell (see Fig.1, Fig.2, and see [0014], [0015], [0040], [0045], [0051], [0056], [0058], [0065], [0068] and [0069], “strength”, “threshold” or ”predetermined”).  
	Regarding claims 23 and 34, Kim teaches selecting the serving cell based on the second determination includes selecting the first cell to be the serving cell (see [0005], [0006], [0014], [0015], “handoff”, and see [0036], [0037] and [0060], “selected base station”).  
 	Regarding claim 24, Kim teaches selecting the serving cell based on the second determination includes selecting a cell of the wireless network other than the first cell to be the serving cell (see [0005], [0006], [0014], [0015], “handoff”, and see [0036], [0037] and [0060], “selected base station”).  
 
Response to Arguments
3. 	A. Applicant’s arguments with respect to claims 1-7, 9 and 22-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	B. Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. 
 	Applicant did incorporate dependent claim 8 (as suggested by Examiner as indicated in the previous Office action 06/06/2022).  However, the claimed limitations of dependent claim 8 have been incorporated under/follow by “at least ONE of:” as recited in independent claims 1 and the newly added claim 25.  Note that the “at least ONE of:” means “only one” (NOT all) claimed limitation.  Therefore, amended claims 1 and 25 are NOT allowable because the Examiner is required to response to “at least ONE of:” (or only one (NOT all) claimed limitation.  In addition, see the rejections and teachings of Kim et al (US 2012/0263059 A1) as indicated above).
 	This Action is a replacement of the previous Office Action mailed on June 06, 2022.  Claims 1-7, 9 and 22-34 are now pending in the present application.  This Action is made NON-FINAL.

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.
The examiner can normally be reached on 8:30am-9:00pm, Monday-Tuesday and Thursday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642